                              Case 1:21-cv-02250-BPG Document 1 Filed 09/01/21 Page 1 of 3




                                                    IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE DISTRICT OF MARYLAND

                            DEBORAH GIGOGNE                                  *
                                                                             *    NOTICE OF REMOVAL FROM
                                   Plaintiff,                                *    THE CIRCUIT COURT FOR
                                                                             *    BALTIMORE COUNTY, MD
                            vs.                                              *    CASE NO. C-03-CV-21-002694
                                                                             *
                            WALMART INC.                                     *    CIVIL ACTION NO.
                                                                             *
                                   Defendant.                                *

                                                             PETITION FOR REMOVAL

                                   Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Walmart Inc., respectively notices

                            the removal of the above-captioned matter to this Honorable Court from the Circuit Court for

                            Baltimore County, Maryland, and as grounds therefor states as follows:

                                   1.      On or about August 23, 2021, Defendant Walmart Inc. was served with a Summons

                            and Complaint in an action commenced by the Plaintiff, Deborah Gigogne, in the Circuit Court for

                            Baltimore County, Maryland as Docket No. C-03-CV-21-002694. True and correct copies of the

                            Summons and Complaint are attached hereto. No further proceedings have taken place in this action.

                                   2.      This Notice of Removal is filed within thirty (30) days of receipt of service by

     DeCARO, DORAN,
                            Defendant Walmart Inc. and, therefore, is timely filed pursuant to 28 U.S.C., Section 1446(b).
  SICILIANO, GALLAGHER,
      & DeBLASIS, LLP              3.      Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a written Answer
         _____

17251 MELFORD BOULEVARD
        SUITE 200
                            to Plaintiff’s Complaint on September 1, 2021. Copies of Defendant’s Answer and Notice of
    BOWIE, MD 20715
TELEPHONE: (301) 352-4950
   FAX: (301) 352-8691
                            Removal are attached hereto.
         _____

 3050 CHAIN BRIDGE ROAD
        SUITE 300
 FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
   FAX: (703) 299-8548
                              Case 1:21-cv-02250-BPG Document 1 Filed 09/01/21 Page 2 of 3




                                   4.      In her Complaint, Plaintiff Deborah Gigogne seeks judgment against this Defendant

                            in an amount in excess of Seventy Five Thousand Dollars ($75,000) in compensatory damages, plus

                            interest and costs.

                                   5.      At the time of commencement of this action, Plaintiff was and is now a resident of

                            the State of Maryland.

                                   6.      At the time of commencement of this action, and at all other times relevant to the

                            subject proceeding, Defendant Walmart Inc.’s principal place of business is Bentonville, Arkansas,

                            and is incorporated in the State of Delaware.

                                   7.      As this is a civil action wherein the amount in controversy exceeds $75,000, exclusive

                            of interest and costs, this Honorable Court has diversity of jurisdiction over this matter pursuant to

                            28 U.S.C., Section 1332.

                                   8.      The Petitioner presents and files herewith Four Hundred Two Dollars ($402) for the

                            filing fee, as required by law.

                                   WHEREFORE, the Defendant, Walmart Inc., respectfully requests to remove this action

                            from the Circuit Court for Baltimore County, Maryland to the United States District Court for the

                            District of Maryland.
     DeCARO, DORAN,
  SICILIANO, GALLAGHER,                                                     Respectfully submitted,
      & DeBLASIS, LLP
         _____
                                                                            DeCARO, DORAN, SICILIANO,
17251 MELFORD BOULEVARD                                                     GALLAGHER & DeBLASIS, LLP
        SUITE 200
    BOWIE, MD 20715
TELEPHONE: (301) 352-4950                                                   /s/Christopher R. Dunn
   FAX: (301) 352-8691
         _____                                                              Christopher R. Dunn, #05278
 3050 CHAIN BRIDGE ROAD
                                                                            17251 Melford Boulevard, Suite 200
        SUITE 300                                                           Bowie, Maryland 20715
 FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
                                                                            (301) 352-4950
   FAX: (703) 299-8548                                                      Cdunn@decarodoran.com
                                                                            Counsel for Defendant Walmart Inc.

                                                                               2
                               Case 1:21-cv-02250-BPG Document 1 Filed 09/01/21 Page 3 of 3




                                                                     CERTIFICATE OF SERVICE

                                    I HEREBY CERTIFY that on this 1st day of September, 2021, a copy of the foregoing
                            Petition for Removal was electronically filed and forwarded, to:

                                     Thomas C. Costello
                                     Matthew T. Holley
                                     Costello Law Group
                                     409 Washington Avenue, Suite 410
                                     Towson, Maryland 21204
                                     Tcc@costellolawgroup.com
                                     Mth@costellolawgroup.com
                                     Counsel for Plaintiff


                                                                                     /s/Christopher R. Dunn
                                                                                     Christopher R. Dunn, #05278
                                                                                     Counsel for Defendant Walmart Inc.




                            I:\Common\WP\L1\CRD\Gigogne v Walmart\Pleadings\PetitionForRemoval.wpd




     DeCARO, DORAN,
  SICILIANO, GALLAGHER,
      & DeBLASIS, LLP
         _____

17251 MELFORD BOULEVARD
        SUITE 200
    BOWIE, MD 20715
TELEPHONE: (301) 352-4950
   FAX: (301) 352-8691
         _____

 3050 CHAIN BRIDGE ROAD
        SUITE 300
 FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
   FAX: (703) 299-8548




                                                                                         3
